Citation Nr: 0610587	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for a respiratory 
disorder due to residuals of pneumonia.

5.  Entitlement to service connection for shingles.

6.  Entitlement to service connection for loss of balance.

7.  Entitlement to service connection for a skin disorder, 
including moles, lesions, rashes, and orange spots.

8.  Entitlement to service connection for unstable thyroid 
function.

9.  Entitlement to service connection for a disorder of the 
digestive system, claimed as diverticulitis, digestive 
imbalance, upset stomach, and hunger after meals.

10.  Entitlement to service connection for a disorder of the 
urinary system, including frequent urination.

11.  Entitlement to service connection for a disorder of the 
immune system.

12.  Entitlement to service connection for a tonsil disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by an 
August 1970 RO rating decision.  The veteran was notified of 
the decision that month, and an appeal of the decision was 
not initiated.  That was the last and only final rating 
decision denying the veteran's claim for service connection 
for a back disorder.

2.  The evidence added to the record since the August 1970 
rating decision does not bear directly and substantially upon 
the issue of service connection for a back disorder, nor is 
it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue.

3.  The record does not contain any competent evidence that 
the veteran's post-service diagnosis of peripheral neuropathy 
is either etiologically related to service or to a service-
connected disability, or that the disorder is related to 
exposure to Agent Orange.

4.  The record does not contain any competent evidence that 
the veteran has ever been diagnosed with diabetes mellitus.

5.  The record does not contain any competent evidence that 
the veteran has been diagnosed with a respiratory disorder 
since his separation from service.

6.  The record does not contain any competent evidence that 
the veteran's post-service diagnosis of shingles is either 
etiologically related to service or to a service-connected 
disability, or is related to any exposure to Agent Orange.

7.  The record does not contain any competent evidence that 
the veteran has been diagnosed with an underlying disorder 
related to his complaints of loss of balance, nor is any 
reported loss of balance etiologically related to service or 
to any exposure to Agent Orange.

8.  The record does not contain any competent evidence that 
the veteran's post-service diagnosis of a skin disorder is 
etiologically related to service or to any exposure to Agent 
Orange.

9.  The record does not contain any competent evidence that 
the veteran's post-service diagnosis of a thyroid disorder is 
etiologically related to service or to any exposure to Agent 
Orange.

10.  The record does not contain any competent evidence that 
the veteran's post-service diagnosis of a digestive disorder 
is etiologically related to service or to any exposure to 
Agent Orange.

11.  The record does not contain any competent evidence that 
the veteran has been diagnosed with an underlying disorder 
related to his complaints of urinary frequency, nor is any 
reported urinary disorder etiologically related to service or 
to any exposure to Agent Orange.

12.  There is no medical evidence of record showing any 
treatment for, or diagnosis of, an immune system disorder.

13.  There is no medical evidence of record showing any 
treatment for, or diagnosis of, a tonsil disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1970 rating decision 
wherein the RO denied service connection for a back disorder 
is not new and material; thus, the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2005).

2.  Peripheral neuropathy, claimed as due to exposure to 
herbicide agents, was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Diabetes mellitus, claimed as due to exposure to 
herbicide agents was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A respiratory disorder due to residuals of pneumonia was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Shingles were not incurred in or aggravated by service, 
nor may the disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  Loss of balance was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  A skin disorder, including moles, lesions, rashes, and 
orange spots was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  Unstable thyroid function was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

9.  A disorder of the digestive system, claimed as 
diverticulitis, digestive imbalance, upset stomach, and 
hunger after meals was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

10.  A disorder of the urinary system, including frequent 
urination, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

11.  A disorder of the immune system was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

12.  A tonsil disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2004 statement of the case (SOC) and a May 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the March 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Request to Reopen as to Back Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran's claimed back disorder 
appears to involve arthritis.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the veteran's application to reopen 
was received prior to this date, in January 2001, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  An August 1970 rating decision denied service 
connection for a back disorder.  The veteran did not file a 
notice of disagreement to initiate an appeal.  Thus, the 
August 1970 rating decision was final.  No other rating 
decision specifically addressed the issue of service 
connection for a back disorder until the November 2002 rating 
decision, as to which the veteran perfected the current 
appeal.

The evidence of record at the time of the August 1970 rating 
decision consisted of the veteran's service medical records.  
An August 1968 X-ray report shows an impression of a very 
slight upper dorsal spine scoliosis, perhaps related to a 
slight and remote compression of the left side of the body of 
T7, slight spondylosis deformans related to T7, and a normal 
lumbar spine.

When examined for separation and retirement in November 1969, 
the veteran's spine was normal.  He reported a history of 
recurrent back pain.  It was noted that this recurrent back 
pain related to one episode in August 1968 when the veteran 
experienced a strain.  X-rays at that time showed a normal 
lumbar spine, and no treatment was required.  The physician 
noted there were no complications and no sequelae.

In denying the veteran's claim in August 1970, the RO 
indicated that while there was a record of one incident in 
service, the veteran's separation examination was normal.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, a January 
1998 X-ray report shows osteophytosis in the lumbar area and 
narrowing at L5-S1.

A February 1998 private medical record shows that B.B., M.D., 
gave an impression of left-side small herniation at L4-5 and 
multilevel facet degeneration.

An April 1998 private treatment record shows a diagnosis of 
lumbar radiculopathy.

A July 2002 VA X-ray report shows an impression of 
degenerative changes of the lumbar spine and lower thoracic 
spine.  There was normal intervertebral body disk space 
height and alignment.

In July 2002, the veteran underwent VA examination.  The 
examiner indicated that previous records showed herniation of 
L4-5 and nerve root compression and facet degeneration.  The 
veteran complained of some vague discomfort in the 
lumbosacral area of the back, especially on bending forward.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a back disorder.  While the 
VA and private treatment records do constitute new evidence, 
in that they were not of record at the time of the previous 
decision, they are not material because they do not bear 
directly and substantially on the issue at hand.  In this 
regard, these reports do not, nor does any of the additional 
evidence submitted in connection with the claim to reopen, 
demonstrate that the veteran has a current back disorder that 
is of in-service origin.  Nor does the evidence tend to show 
that the veteran developed arthritis in his back within one 
year of his separation from service.

Specifically, none of the new evidence provides competent 
information to link the veteran's currently diagnosed back 
disorder to his military service or any incident that 
occurred therein.  Therefore, even if the evidence were 
deemed sufficient to reopen the claim, the complete record, 
as discussed above, fails to provide a linkage between in-
service symptomatology and current back disability.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he was treated for a back strain 
in service, and his belief that such injury is related to his 
current diagnosis.  However, as noted before, the veteran's 
back and spine were normal upon separation from service.  The 
new evidence submitted by the veteran merely indicates that 
he has a current back disorder, most recently diagnosed with 
degenerative changes.  It does not help to relate the 
veteran's current disorder with his military service.

Finally, the Board notes that, while the veteran stated that 
all of his claimed disorders were related to his Agent Orange 
exposure in service, his back disorder is not a disease with 
presumptive service connection for veterans with Agent Orange 
or other herbicide exposure.  In addition, there is no 
medical opinion of record showing that the veteran's back 
disorder is due to Agent Orange exposure.  Therefore, a 
reopened claim is not warranted on this basis.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, the Board must conclude that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

III.  Service Connection Claims

In addition to the laws and regulations cited above, service 
connection may be granted for a disorder that is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such condition was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran contends, including by way of written statements, 
that that he developed all of his current medical disorders 
as a result of exposure to Agent Orange during his service in 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Service connection on a presumptive Agent Orange basis is 
available for subacute peripheral neuropathy that must be 
manifest within one year after the last exposure to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6).  A note associated 
with 38 C.F.R. § 3.309(e) provides that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

At the outset of this discussion, the Board notes that the 
veteran's service personnel records indicate that he had a 
temporary duty assignment at an Air Base in the Republic of 
Vietnam in April 1969.  Thus, for purposes of these claims, 
the Board finds that the veteran is presumed to have been 
exposed to Agent Orange, since it appears that he was in 
Vietnam for a short time during the presumptive time period.

A.  Peripheral Neuropathy

The veteran has contended that he currently has peripheral 
neuropathy that is related to his military service, 
specifically to his exposure to Agent Orange.

The veteran's service medical records are negative for any 
complaints regarding peripheral neuropathy.

Post-service VA medical records indicate that in October 
2000, the veteran showed evidence of a peripheral neuropathy 
in the lower extremity nerves.

In July 2002, the veteran underwent VA examination.  The 
examiner diagnosed sensorimotor polyneuropathy of unknown 
etiology.  The veteran's neurological picture was noted to be 
somewhat confusing, in that he had a history of post herpetic 
neuralgia causing weakness in the left lower extremity.  
There was also evidence of herniation of the spine, with 
nerve root compression and facet degeneration.

In a July 2002 written statement, J.W., M.D., indicated that 
he found the veteran to have evidence of peripheral 
neuropathy.  The etiology was not certain.  It was impossible 
for Dr. W to say that it was caused by exposure to Agent 
Orange.

A February 2003 VA record shows the veteran was assessed as 
having progressive motor and sensory polyneuropathy.  Given 
no history of alcohol abuse, the polyneuropathy was 
determined to likely be secondary to a genetic component.

In a March 2003 written statement, Dr. W continued to state 
that the veteran's peripheral neuropathy was of unknown 
origin.

As indicated above, there is a presumption that the veteran 
was exposed to Agent Orange while he was in the Republic of 
Vietnam.  Although the evidence shows that the veteran 
currently has peripheral neuropathy, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his neurological system was 
normal on separation from service, and the first post-service 
evidence of record of neuropathy is from 2000, thirty years 
after the veteran's separation from service.  Therefore, 
there was also no evidence of any peripheral neuropathy 
within the one-year period after his last presumed exposure 
to Agent Orange.  In addition, no medical opinion or other 
medical evidence relating the veteran's peripheral neuropathy 
of the lower extremities to service or any incident of 
service, including exposure to Agent Orange, has been 
presented.  We also note that the veteran's diagnosis is 
peripheral neuropathy, not acute or subacute peripheral 
neuropathy, as required under the Agent Orange presumption.

Based on this, the Board finds that the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
cannot be granted, either as due to Agent Orange exposure or 
on a direct basis.

B.  Diabetes Mellitus

The veteran has contended that service connection is 
warranted for diabetes mellitus based on his exposure to 
Agent Orange in service.

A review of the veteran's service medical records shows no 
diagnosis of diabetes mellitus.

In July 2002, the veteran underwent VA examination.  The 
examiner indicated that he had no documentary records showing 
the veteran had ever been diagnosed has having diabetes 
mellitus.  When questioned, the veteran stated that he was at 
one time diagnosed as having hypoglycemia in 1976, but he had 
never been diagnosed with diabetes mellitus.

In a May 2001 written statement, the veteran indicated that 
he was diagnosed with hypoglycemia in the 1970s, but he was 
not sure that diabetes mellitus could be ruled out.

Based on the information associated with the veteran's claims 
file, the Board finds a lack of a current diagnosis of 
diabetes mellitus, and the veteran's claim must be denied on 
that basis.  As indicated above, a currently diagnosed 
disability is a prerequisite of a claim for service-connected 
benefits.  See Degmetich, supra.  Therefore, the veteran's 
claim of entitlement to service connection for diabetes 
mellitus must be denied, both on a presumptive and direct 
basis.

C.  Respiratory Disorder

The veteran has contended that he has a current respiratory 
disorder that is related to his military service.

Hospitalization records dated in February and March 1952 show 
the veteran was treated for pneumonia, primary atypical, 
generalized.

Chest X-rays conducted in service show that in June 1955, the 
veteran had calcification of the left base.  The X-ray was 
otherwise negative.

A February 1963 chest X-ray report was negative.

An August 1968 chest X-ray report showed calcified 
granulomata of the left lung base.

A November 1969 chest X-ray report was within normal limits.

When examined for separation in November 1969, the veteran's 
lungs and chest were normal, and the veteran reported no 
history of a lung disorder.

Post-service, a July 2002 chest X-ray report shows no acute 
disease and no interval change from the most recent 
comparison.  The July 2002 VA examination shows the veteran's 
lungs were clear to physical examination.

Based on this information, the Board finds a lack of a 
current diagnosis for a respiratory disorder, and the 
veteran's claim must be denied on that basis.  As indicated 
above, a currently diagnosed disability is required in a 
claim for VA compensation.  See Degmetich, supra.  Therefore, 
the veteran's claim of entitlement to service connection for 
a respiratory disorder must be denied on all bases.

D.  Shingles, Loss of Balance, Skin Disorder, 
Thyroid Disorder, Digestive Disorder, Urinary Disorder

The veteran has contended that shingles, loss of balance, a 
skin disorder, a thyroid disorder, a urinary disorder, and a 
digestive disorder are related to his military service.

A review of the evidence of record reveals that the veteran's 
service medical records are negative for complaints of, or 
treatment for, any symptoms associated with these disorders.

A July 1994 private treatment record shows D.W., M.D., 
performed a thyroid sonogram and concluded that the veteran 
had a slightly enlarged right thyroid lobe.  Otherwise, the 
results were negative.

In private treatment records dated in December 1996, K.C., 
M.D., indicated that she treated the veteran for chronic 
active gastritis with evidence of helicobacter infection.  
Also in December 1996, M.M., M.D., performed a biopsy and 
colonoscopy and diagnosed the veteran with mild duodenitis, 
hiatal hernia, diverticulum in the rectum, internal 
hemorrhoids, and diverticulosis of most of the colon.  A 
final December 1996 private record shows R.B., M.D., 
indicated that there was no evidence indicative of bowel 
obstruction, bowel loop dilation, or pneumoperitoneum.

In a January 1997 private treatment record, K.C., M.D., 
indicated the veteran had skin lesions on his left leg below 
the knee and at the ankle and on his right leg at the knee.  
The diagnosis was early seborrheic keratosis and follicular 
dermatophytosis.

In a January 1998 private treatment record, D.B., M.D., 
indicated the veteran had acute shingles of the lower left 
extremity.

In a February 1998 private treatment record, D.N., M.D., 
indicated that the veteran reported some difficulty 
initiating urinating, but that was attributed to the pain 
medication's tendency to cause constipation.

During his July 2002 VA examination, the veteran complained 
of an unsteady gait and difficulty walking.  On examination, 
he walked with a slow gait.

In a July 2002 written statement, Dr. W noted the veteran's 
unsteady gait, which worsened when he closed his eyes.

November 2002 and February 2003 VA outpatient records show 
the veteran complained of worsening balance and difficulty 
walking.  He had fallen several times at home.  His balance 
was worse in the dark.

After reviewing the evidence the Board concludes that, while 
the veteran has either been diagnosed with or complained of 
symptoms associated with all of these disorders, there is no 
medical evidence that relates any of these current disorders 
to his military service.  Particularly in the absence of any 
proof of these disorders in service, there is no evidence 
with which the Board may award service connection.  In 
addition, we note that the initial symptoms associated with 
these disorders arose more than twenty years after the 
veteran's separation from active duty.  Therefore, service 
connection for shingles, loss of balance, skin disorder, 
thyroid disorder, digestive disorder, and urinary disorder is 
not warranted on a direct basis.

Finally, the Board notes that, while the veteran stated that 
all of his claimed disorders were related to his Agent Orange 
exposure in service, his claimed shingles, loss of balance, 
skin disorder, thyroid disorder, digestive disorder, and 
urinary disorder are not diseases with presumptive service 
connection for veterans with Agent Orange exposure.  In 
addition, there is no medical opinion of record showing that 
the veteran's shingles, loss of balance, skin disorder, 
thyroid disorder, digestive disorder, and urinary disorder 
are due to Agent Orange exposure.  Therefore, service 
connection is not warranted on this basis.

E.  Immune System and Tonsils

The veteran has claimed that he has a current immune system 
disorder and tonsil disorder that are related to his military 
service.

A review of the veteran's service medical records shows they 
are negative for any complaints or diagnoses associated with 
the immune system or the tonsils.

In a May 2001 written statement, the veteran claimed an 
immune system disorder.  He indicated that his body was not 
healing itself, and would bruise easily.  He said the 
disorder became noticeable and deteriorated rapidly in the 
1990s.  He had open sores on his legs that did not heal.  
Also, his cuts and scratches did not heal quickly.  He also 
had near constant nasal sinus congestion.

In an August 2002 written statement, the veteran expressed 
that his tonsils were missing but had never been removed.

However, there is no medical evidence of record showing 
treatment or diagnosis for the veteran's claimed immune 
system disorder or tonsil disorder.  The veteran has never 
sought medical treatment for these disorders, and no medical 
diagnoses have been given.

Therefore, there is no evidence of record of a current 
diagnosis or disability with regard to these claimed 
disorders.  Therefore, the veteran's claims must be denied on 
that basis.  As indicated above, a currently diagnosed 
disability is essential in a claim for service connection.  
See Degmetich, supra.  Therefore, the veteran's claims of 
entitlement to service connection for an immune system 
disorder and a tonsil disorder must be denied.
IV.  Conclusion

With regard to all of the veteran's claims, the Board 
recognizes that he believes that all of his claimed disorders 
are related to his active military service, and particularly 
related to his presumed exposure to Agent Orange.  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, as the evidence preponderates against the 
veteran's claims for service connection for peripheral 
neuropathy, diabetes mellitus, a respiratory disorder, 
shingles, loss of balance, a skin disorder, a thyroid 
disorder, a digestive disorder, a urinary disorder, an immune 
system disorder, and a tonsil disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

1.  New and material evidence having not been submitted, the 
claim for service connection for a back disorder is denied.

2.  Service connection for peripheral neuropathy, claimed as 
due to exposure to herbicide agents, is denied.

3.  Service connection for diabetes mellitus, claimed as due 
to exposure to herbicide agents, is denied.

4.  Service connection for a respiratory disorder due to 
residuals of pneumonia is denied.

[Continued on next page]

5.  Service connection for shingles is denied.

6.  Service connection for loss of balance is denied.

7.  Service connection for a skin disorder, including moles, 
lesions, rashes, and orange spots, is denied.

8.  Service connection for unstable thyroid function is 
denied.

9.  Service connection for a disorder of the digestive 
system, claimed as diverticulitis, digestive imbalance, upset 
stomach, and hunger after meals, is denied.

10.  Service connection for a disorder of the urinary system, 
including frequent urination is denied.

11.  Service connection for a disorder of the immune system 
is denied.

12.  Service connection for a tonsil disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


